Case 1:18-cv-01394-RGA Document 132-1 Filed 09/29/20 Page 1 of 5 PageID #: 5428




                        EXHIBIT A
          Case 1:18-cv-01394-RGA Document 132-1 Filed 09/29/20 Page 2 of 5 PageID #: 5429


Lesovitz, Jeffrey

From:                Lesovitz, Jeffrey
Sent:                Thursday, September 17, 2020 1:27 PM
To:                  'Justin.Gillett'
Cc:                  jying@mnat.com; Carson, Charles C.; Guest-TekDE; Nomadix.Guest-Tek; Dorsney, Kenneth L.; @IP
                     Para
Subject:             RE: Guest Tek v. Nomadix (Delaware) - 30(b)(6) depositions


Justin,

2:00pm Eastern tomorrow works for us as well. We will send dial‐in information shortly. As to whether the deposition
will take place on September 20, as we stated before, if the specific date is the issue, we are willing to accommodate
Nomadix with another date that same week. However, based on your emails, Guest Tek’s understanding is that
Nomadix refuses to designate a witness for that date (or for any other date between September 20‐25) for the limited
topics in Guest Tek’s first 30(b)(6) notice. Assuming that is accurate, then Guest Tek agrees that the deposition will not
take place on the noticed date.

Regards,
Jeff

From: Justin.Gillett <Justin.Gillett@knobbe.com>
Sent: Thursday, September 17, 2020 1:09 PM
To: Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>
Cc: jying@mnat.com; Carson, Charles C. <ccarson@bakerlaw.com>; Guest‐TekDE <Guest‐TekDE@bakerlaw.com>;
Nomadix.Guest‐Tek <Nomadix.Guest‐Tek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; @IP
Para <MJIPPara@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware) ‐ 30(b)(6) depositions

Jeff,

We are available to confer tomorrow at 2:00 Eastern. The parties disagree on whether Guest Tek is entitled to take a
Rule 30(b)(6) deposition based on its current notice when Guest Tek intends to serve additional 30(b)(6) notices after
that deposition. But we assume the parties agree that, if any such deposition does eventually go forward, it will not take
place on the noticed date of this Sunday, September 20. If Guest Tek disagrees, please let us know this afternoon.

Best regards,
Justin

From: Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>
Sent: Wednesday, September 16, 2020 7:48 PM
To: Justin.Gillett <Justin.Gillett@knobbe.com>
Cc: jying@mnat.com; Carson, Charles C. <ccarson@bakerlaw.com>; Guest‐TekDE <Guest‐TekDE@bakerlaw.com>;
Nomadix.Guest‐Tek <Nomadix.Guest‐Tek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; @IP
Para <MJIPPara@morrisjames.com>
Subject: Re: Guest Tek v. Nomadix (Delaware) ‐ 30(b)(6) depositions

Justin,

Guest Tek intends to proceed with a limited deposition based on its first 30(b)(6) notice. and intends to take that
                                                             1
      Case 1:18-cv-01394-RGA Document 132-1 Filed 09/29/20 Page 3 of 5 PageID #: 5430

deposition “promptly,” as instructed by the Court. As discussed during the September 3 hearing, a purpose of that
deposition is to confirm what, if any, additional financial records exist and can be accessed that Nomadix has failed to
produce. Because fact discovery is still underway and does not end until mid‐November, however, Guest Tek intends to
serve a separate 30(b)(6) notice on other topics. Guest Tek intends to use Nomadix’s testimony under the first 30(b)(6)
notice to identify, and narrow the number and scope of, those additional topics.

We believe that this order of 30(b)(6) notices is consistent with and was contemplated by the Court’s instructions during
the September 3 hearing. It appears from your email that Nomadix disagrees. If that is the case, we would like to
immediately seek clarification from the Court. Please let us know your availability for a meet and confer either
tomorrow or on Friday. We are generally available after 2pm Eastern on either day.

Thanks,
Jeff

On Sep 16, 2020, at 6:55 PM, Justin.Gillett <Justin.Gillett@knobbe.com> wrote:

          Jeff,

          Correct, Nomadix is not available for a deposition this Sunday, September 20. Please confirm that Guest
          Tek does not intend to proceed with a deposition on that day.

          Please also confirm whether Guest Tek intends to notice additional topics for the deposition of
          Nomadix. Nomadix disagrees with Guest Tek’s characterization of the September 3rd discovery
          conference. Even under that characterization, Guest Tek has not been granted leave to take multiple
          depositions of Nomadix. Nomadix will not designate witnesses to testify on its behalf until Guest Tek
          confirms it has provided its full list of topics.

          Best regards,
          Justin

          From: Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>
          Sent: Tuesday, September 15, 2020 8:35 AM
          To: Justin.Gillett <Justin.Gillett@knobbe.com>; jying@mnat.com; Carson, Charles C.
          <ccarson@bakerlaw.com>
          Cc: Guest‐TekDE <Guest‐TekDE@bakerlaw.com>; Nomadix.Guest‐Tek <Nomadix.Guest‐
          Tek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; @IP Para
          <MJIPPara@morrisjames.com>
          Subject: RE: Guest Tek v. Nomadix (Delaware) ‐ 30(b)(6) depositions

          Justin,

          As to Guest Tek’s first 30(b)(6) notice to Nomadix, the notice is limited to deposition on Nomadix’s
          financial information that the Court instructed Guest Tek to “promptly” take during the September 3rd
          discovery conference. Guest Tek is complying with that Court order by noticing that limited
          deposition. Therefore, Guest Tek will not be updating the notice to include other topics as those other
          topics will be noticed separately, and consistent with the Court’s instruction, it would like to schedule
          this limited deposition as soon as possible. If September 20 does not work for Nomadix, please provide
          another date during that week that does. Please also let us know, by tomorrow, what date works for
          Nomadix so that we can plan accordingly.

          Regards,
          Jeff
                                                              2
Case 1:18-cv-01394-RGA Document 132-1 Filed 09/29/20 Page 4 of 5 PageID #: 5431


 From: Justin.Gillett <Justin.Gillett@knobbe.com>
 Sent: Tuesday, September 15, 2020 1:23 AM
 To: jying@mnat.com; Carson, Charles C. <ccarson@bakerlaw.com>
 Cc: Guest‐TekDE <Guest‐TekDE@bakerlaw.com>; Nomadix.Guest‐Tek <Nomadix.Guest‐
 Tek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>; @IP Para
 <MJIPPara@morrisjames.com>
 Subject: Guest Tek v. Nomadix (Delaware) ‐ 30(b)(6) depositions


 [External Email: Use caution when clicking on links or opening attachments.]

 Counsel,

 I write regarding the parties’ 30(b)(6) depositions. Guest Tek’s September 9 notice of deposition of
 Nomadix proposes that the deposition take place on Sunday, September 20. That date does not work for
 Nomadix but we are happy to discuss a different date. We note, however, that Guest Tek’s notice is
 captioned as its “first” notice and contains only five topics; this suggests that Guest Tek plans to serve an
 additional notice with additional topics. Please update the notice to include all topics, so that Nomadix
 can identify an appropriate designee or designees for all topics. Once we have the complete set of
 topics, we can discuss dates for the deposition.

 In view of the Court extending the discovery period, Nomadix will postpone its 30(b)(6) deposition of
 Guest Tek until October. Please identify Guest Tek’s designees and provide their availability in October.

 Best regards,
 Justin

 Justin Gillett
 Partner
 Justin.Gillett@knobbe.com
 949-721-6322 Direct
 Knobbe Martens
 2040 Main St., 14th Fl.
 Irvine, CA 92614
 www.knobbe.com/justin-gillett




 NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and
 privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
 intended recipient, please contact the sender by reply email and destroy all copies of the original message.




 This email is intended only for the use of the party to which it is
 addressed and may contain information that is privileged,
 confidential, or protected by law. If you are not the intended
 recipient you are hereby notified that any dissemination, copying
 or distribution of this email or its contents is strictly prohibited.
 If you have received this message in error, please notify us immediately
 by replying to the message and deleting it from your computer.

 Any tax advice in this email is for information purposes only. The content
 of this email is limited to the matters specifically addressed herein
 and may not contain a full description of all relevant facts or a
 complete analysis of all relevant issues or authorities.

 Internet communications are not assured to be secure or clear of
                                                                        3
       Case 1:18-cv-01394-RGA Document 132-1 Filed 09/29/20 Page 5 of 5 PageID #: 5432
         inaccuracies as information could be intercepted, corrupted, lost,
         destroyed, arrive late or incomplete, or contain viruses. Therefore,
         we do not accept responsibility for any errors or omissions that are
         present in this email, or any attachment, that have arisen as a result
         of e-mail transmission.



         NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and
         privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the
         intended recipient, please contact the sender by reply email and destroy all copies of the original message.




NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




                                                                                  4
